Citation Nr: 1704848	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  03-20 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for left knee disability.

3. Entitlement to an increased rating for a right knee disability including chondromalacia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 1977.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from December 1999, August 2000, and March 2004 rating decisions of Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).

In September 2006, the Board denied the claims. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In May 2008, the Court granted a Joint Motion for Partial Remand (Joint Motion) from the Veteran and VA, vacating the September 2006 Board decision as to the issues on appeal and remanding the case for proceedings consistent with the Joint Motion.

In September 2008, March 2010, and February 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for further development.

In the February 2012 Board remand, the Board found that a claim for a TDIU had been raised by the record. The Board noted that the Veteran was seeking service connection for diabetes, and that the United States Social Security Administration (SSA) had found that he was unable to work due to multiple disabilities including diabetes. The Board referred the TDIU issue to the RO for appropriate action. In a May 2015 rating decision, the RO denied a TDIU. The Veteran has not filed a notice of disagreement (NOD) with that rating decision. However, in the present decision, below, the Board is granting service connection for diabetes and for left knee disability. The ratings that the RO assigns for those disabilities, and evidence on the effects of those and other of the Veteran's service-connected disabilities on his capacity for employment are relevant to the issue of a TDIU. Through the present service connection grants, the current record in effect raises anew the issue of a TDIU. The Board therefore refers the TDIU issue to the RO for appropriate action.

The issue of the rating for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1. Test results during the Veteran's service show the onset of diabetes mellitus that was diagnosed after his service.

2. Chondromalacia of the Veteran's left knee was found during his service and has been found after service.


CONCLUSIONS OF LAW

1. The Veteran's diabetes mellitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The Veteran's left knee disability, diagnosed as chondromalacia, was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016).

The RO provided the Veteran notice in letters issued in September 2003, March 2006, June 2009, March 2012, and June 2012. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Diabetes

The Veteran contends that he has diabetes that began during service. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection for certain chronic diseases, including diabetes, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran was not found to have diabetes when he was examined for entrance into service. In testing during service his fasting blood sugar (FBS) was 128 mg/dL in May 1975 and 128 mg/dL in June 1975.

The claims file does not contain any records of treatment of the Veteran during the years directly following his separation from service. The earliest post-service treatment records in the file are from the late 1980s. The post-service medical records that are in the file consistently indicate that he has diabetes mellitus. Records that contain mention of the history of his diabetes reflect that diabetes had been present since 1975.

In July 1983, the Veteran submitted an informal claim for service connection and compensation for diabetes. He stated that shortly after separation from service in 1977 he learned that he had diabetes. He reported that his doctor reviewed his service medical records and told him that those records showed that he had diabetes in 1975.

Records of private treatment of the Veteran in March 1993 reflect his report of having diabetes since 1975.

In January 2000, private physician A. G. A., M.D., reviewed a report of May 1975 testing of the Veteran's FBS. Dr. A. stated that the FBS was above the normal value. Dr. A. expressed the opinion that the Veteran was diabetic in May 1975. In January 2005, Dr. A. clarified that he had reviewed the Veteran's complete service medical records.

Treatment records reflect that Dr. A. referred the Veteran to private endocrinologist R. J. D., Jr., M.D., and that Dr. D. began treating the Veteran in September 2003. Dr. D. noted as history that the Veteran had manifestation of diabetes in 1975, with classic signs of polyuria and polydipsia, as well as worsening weight gain. It was noted that he had treatment for diabetes in the 1980s, and that eventually, from the mid-1990s, treatment included insulin.

On VA examination in December 2003, the Veteran stated that he developed diabetes at age 25. The examiner noted a present diagnosis of insulin-dependent type 2 diabetes. The Veteran's claims file was not provided to the examiner, and the examiner did not state any opinion regarding the history of his diabetes.

The two separate tests during service showing FBS at diabetic levels support the presence of diabetes during service. Dr. A.'s opinion, based on review of service medical records, further supports such a history. From as early as 1983, fairly soon after service, the Veteran has provided a consistent history of diagnosis of diabetes soon after service, and of medical opinion that results of tests during service show that he had diabetes during service. Ongoing diabetes is shown in the earliest available post-service medical records and in subsequent records. The evidence supporting the onset of his diabetes during service is sufficient to at least balance the lack of an explicit documented diagnosis during service. The Board therefore grants service connection for his diabetes.



	(CONTINUED ON NEXT PAGE)


Left Knee Disability

The Veteran contends that left knee problems began in service and continued through the present, or that current left knee problems were caused or aggravated by his service-connected right knee disability.

Arthritis is among the chronic conditions listed under 38 C.F.R. § 3.309 for which service connection may be presumed if the disease manifested to a degree of 10 percent disabling or more within a year after separation from service. Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

No problems with either knee were noted when the Veteran was examined in July 1974 for entrance into service. In August 1974, he sought treatment for right knee pain. In September 1974, a clinician diagnosed chondromalacia of the right knee. Also in September 1974, he was seen for left knee crepitus and diagnosed with chondromalacia in that knee. In April 1975, he was again seen for left knee chondromalacia patella. He reported a recurrence of pain with activity. A clinician issued a profile for limitations on activity due to right knee chondromalacia patella. On the report of an October 1977 examination for separation from service, he was noted to have chondromalacia patella of the right knee with occasional symptoms.

In August 1999, private orthopedist B. K. E., D. O., wrote that he had been treating the Veteran since 1994. Dr. E. expressed the opinion that the Veteran's right knee chondromalacia caused an antalgic gait that aggravated disorders of the low back and a hip.

On VA examination in November 1999, the Veteran reported ongoing problems with his right knee, including periods of problems necessitating a brace, crutches, or a cane. He related a several year history of right hip problems, and indicated that his physician had related the hip problems to his right knee problem. The examiner observed that the Veteran had a normal gait.

In October 2000, private orthopedist F. G. M., M.D., observed that the Veteran had a slightly antalgic gait on the right. The Veteran indicated that the alteration of his gait was due to his right knee problems.

On VA examination in January 2001, the Veteran reported pain, weakness, and giving way in his right knee. He indicated that he occasionally used a cane. The examiner observed that his gait was antalgic on the right. In a July 2002 VA examination, the examiner observed that the Veteran's gait was antalgic on the right.

In July 2003, the Veteran sought service connection for left knee disability. He stated that he sustained left knee injury during service in September 1974.

In treatment with Dr. E. in August 2003, the Veteran reported bilateral knee pain. Dr. E. indicated that he had bilateral chondromalacia patella, with grinding. Dr. E. noted his report that both knees were injured in service, but that disability compensation was paid only for the right knee disability. In October 2003, Dr. E. found that limitation of motion in each of his knees.

On VA examination in December 2003, the Veteran reported chronic pain in both knees, worse with prolonged weightbearing. He indicated that the right knee gave way. The examiner observed that the Veteran had a steady gait. The examiner expressed the opinion that it is not at least as likely as not that the reported left knee discomfort was related to the right knee disorder.

In treatment of the Veteran in December 2004, Dr. A. noted that he was known to have chondromalacia of the left knee and chronic pain in his right knee.

In December 2004, treating orthopedist Dr. E. wrote that he had reviewed all of the Veteran's service medical records. Dr. E. expressed the opinion, with a reasonable degree of medical certainty, that the Veteran's current left knee disability was related to his military service.

In a May 2006 statement, the Veteran contended that both his left and right knees were injured in the same incident during service.

On VA examination in June 2009, the Veteran reported that during service he fell on stairs, landed on his knees, and injured both knees. He indicated that problems in both knees had continued and worsened since then. He stated that presently his left knee had pain, stiffness, swelling, weakness, slowed motion, and giving way. The examiner observed an antalgic gait. There was increased wear on the outside edges of the heels of the left and right shoes. The left knee was tender, painful at rest, and unstable. There was guarding of movement, and clicking or snapping with motion. Flexion of the knee was limited to 95 degrees. There was pain with motion, and increased pain following repetitive motion. The examiner listed a diagnosis of chondromalacia patella of the left knee. The examiner reported having reviewed the claims file. The examiner stated that she could not, without resorting to mere speculation, resolve the question as to whether the current left knee disorder was etiologically related to his service. She explained that an injury in service was documented, but that there was a lapse of many years between the service injury and post-service records of the problems with the knee.

On VA examination in July 2012, the examiner reported having reviewed the Veteran's claims file. The Veteran reported ongoing right knee pain. He reported left knee pain that he attributed to overuse due to protecting his right knee. Motion of the left knee was from 0 to 120 degrees, with no objective evidence of painful motion. The examiner noted that both knees had pain, swelling, pain on motion, and instability. The examiner expressed the opinion that it is less likely than not that the Veteran's current left knee disability was related to injury in service. She expressed the opinion that it is at least as likely as not that his current left knee disability is proximately due to or the result of his service-connected right knee disability.

In March 2015, a VA clinician reported having reviewed the Veteran's claims file, including the report of the July 2012 VA examination. The clinician expressed the opinion that it is as likely as not that problems in both of the Veteran's knees are due to events during his service. The clinician explained that during service the Veteran had several inversion injuries of the ankle, and that those injuries required lateral wedges in shoes to correct the inversion. The clinician stated that any inversion would lead to increased pain in the knees. The clinician also noted that a CT scan showed narrowing and effusions in both knee joints. The clinician opined that ankle injuries in service aggravated disorders in both of the Veteran's knees.

In December 2015, the same VA clinician who reviewed the Veteran's claims file in March 2015 reported having reviewed the file again. The clinician expressed the opinion that the Veteran's current left knee disorder is not due to his right knee disorder. 

Clinicians have found that the Veteran has current left knee disability, and most frequently have diagnosed that disability as chondromalacia. During service the Veteran was seen for problems with both knees, diagnosed as chondromalacia. In September 1974 and April 1975, clinicians wrote that he had chondromalacia in his left knee. Thus there is medical evidence that left knee chondromalacia was found during his service.

Clinicians have provided differing opinions as to the likelihood that the Veteran's current left knee chondromalacia is related to disease or injury during his service. Dr. E.'s positive nexus opinion has substantial persuasive weight because he treated the Veteran and reviewed the Veteran's service medical records. The 2009 VA examiner's statement, that the evidence left it impossible for her to opine about the likely etiology without speculation, highlights the difficulty of the nexus question in this case. The 2012 VA examiner reviewed the claims file, so her opinion against the likelihood of incurrence in service has reasonable persuasive weight. The VA clinician who reviewed the file on two occasions in 2015 changed his opinion without clearly explaining the reasons for the change. His opinions tend to confuse rather than clarify the direct nexus question.

On careful consideration, the Board finds that the evidence and opinion supporting a nexus to service is not outweighed by the opposing or nonsupporting evidence and opinion. Resolving reasonable doubt in the Veteran's favor, the Board concludes that the current left knee disability including chondromalacia was incurred in service. The Board therefore grants service connection for that disability. As service connection is granted based on incurrence in service, it is not necessary to weigh the evidence regarding secondary causation or worsening of the left knee disability by the right knee disability.


ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for left knee disability including chondromalacia is granted.


REMAND

The Veteran contends that his right knee disability warrants a disability rating higher than the existing 10 percent rating. In the February 2012 Board remand, the Board instructed that the Veteran receive a new VA medical examination to ascertain the manifestations and severity of his right knee disability. The Veteran underwent a new VA examination in July 2012. The examination report addressed the considerations noted in the February 2012 Board remand instructions. Recently, however, the Court, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), emphasized that VA regulations at 38 C.F.R. § 4.59 indicate that testing of range of motion of joints should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint. The July 2012 examination report showed the range of motion of the right knee and of the left knee, which also has disability. The examination report did not report both active and passive ranges of motion of the right knee, nor the range of motion of that knee in weight-bearing and non-weight-bearing. The Board therefore is remanding the right knee rating issue to obtain more comprehensive findings, and more current findings, as several years have elapsed since the 2012 examination, and the Veteran has indicated that his right knee disability has worsened over time.

The Board notes that over recent years the Veteran has had changes of address, and mail from VA to him has been returned as undeliverable. The Board also notes records showing that a court has appointed a guardian for the Veteran. To ensure that the Veteran gets notice of the examination when it is scheduled, the RO should communicate with the Veteran in care of his guardian.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain detailed findings as to the current manifestations and extent of his right knee disability. Send notice of the examination to the Veteran through his court-appointed guardian, at the guardian's address, as noted in the November 2016 VA Form 21-22.

Provide the Veteran's claims file to the examiner for review. Ask the examiner to examine the Veteran and report the current manifestations and effects of chondromalacia and any other disorders currently affecting his right knee.

Ask the examiner to report the ranges of motion of the right knee, including the active and passive ranges, and, if possible, the ranges with weight-bearing and non-weight-bearing. Ask the examiner to report the ranges of motion of the left knee (which also has disability including chondromalacia) for comparison. Ask the examiner to state whether the right knee has pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. Ask the examiner, if there is evidence of pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, to express those factors in terms of additional loss of range of motion, if feasible.

Ask the examiner to report whether the right knee has recurrent subluxation or lateral instability, and if so, to characterize the subluxation or instability as slight, moderate, or severe.

Ask the examiner to describe the current effects, if any, of the Veteran's right knee disability on his capacity for employment.

2. Then review the expanded record and reconsider the claim for a higher rating for right knee disability. If the claim is not granted to the Veteran's satisfaction, send a supplemental statement of the case (SSOC) to the Veteran and his representative. Send the Veteran's copy of the SSOC to the him at the address of his guardian, 102 West Street, Suite 5, Cassville, MO 65625. Given the Veteran and his representative an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The appellant has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


